UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF December 15, 2008 Date of Report (Date of earliest event reported) GREENLIGHT CAPITAL RE, LTD. (Exact name of registrant as specified in charter) Cayman Islands 001-33493 N/A (State or other jurisdiction of incorporation) (Commissionfile number) (IRS employer identification no.) 802 West Bay Road The Grand Pavilion P.O. Box 31110 Grand Cayman,Cayman Islands KY1-1205 (Address of principal executive offices) (Zip code) (345) 943-4573 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 1.01. Entry into a material definitive agreement Item 9.01. Financial statements and exhibits Signature Exhibit Index 2 Table of contents Item 1.01. Entry into a material definitive agreement On December 15, 2008, Greenlight Reinsurance, Ltd. (the “Company”), the principal subsidiary of Greenlight Capital Re, Ltd., entered into a deed of novation with Unicredit Bank Cayman Islands Ltd (“Unicredit Bank”) (formerly known as Bank Austria Cayman Islands Ltd), and Butterfield Bank (Cayman) Limited (“Butterfield Bank”). The novation provides for the letter of credit agreement dated June 6, 2007, between Unicredit Bank and the Company to be transferred to Butterfield Bank effective from December 19, 2008. The Company, concurrently entered into a novation agreement with Unicredit Bank, Butterfield Bank, andGoldman Sachs & Coto transfer Unicredit Bank’s security interest in the collateral pledged by the Company under the letter of credit facility to Butterfield Bank.
